DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. Abstracts should be a length of 150 words or less. Correction is required. As a suggestion to reduce the length of the abstract and improve clarity, it is recommended that reference numbers be removed from the abstract. See MPEP § 608.01(b).

The disclosure is objected to because of the following informality: 
Improper arrangement and headings for specification.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (US Patent No 20170132334 A1), hereinafter Levinson in view of Hiramaki (US Patent No 20150219760 A1), hereinafter Hiramaki.

Regarding claim 1, Levinson teaches a method for correcting a position of a vehicle when parking in a parking space, the method comprising: 
Determining the position of the vehicle on the basis of odometry information of the vehicle (see at least [0105]: “FIG. 22 is a diagram depicting another example of a localizer, according to some embodiments. Diagram 2200 includes a localizer 2268, which, in turn, includes a localization system 2210 and a relative localization system 2212 to generate positioning-based data 2250 and local location-based data 2251, respectively. Localization system 2210 includes a projection processor 2254a for processing GPS data 2273, a GPS datum 2211, and 3D Map data 2222, among other optional data (e.g., 4D map data). Localization system 2210 also includes an odometry processor 2254b to process wheel data 2275 (e.g., wheel speed)”);
Sensing ultrasonic signals (see at least [0069]: “Sensors 470 include… ultrasonic sensors (or any other acoustic energy-based sensor)”);
(see at least [0070]: “Localizer 468 is configured to localize autonomous vehicle (i.e., determine a local pose) relative to reference data, which may include map data, route data (e.g., road network data, such as RNDF-like data), and the like... In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping (“SLAM”) or the like”); 
On the basis of the ultrasonic signals (see at least [0069]: “Sensors 470 include… ultrasonic sensors (or any other acoustic energy-based sensor) … Further, sensors 470 may be configured to provide sensor data to components of autonomous vehicle controller 447 ... Autonomous vehicle controller 447 includes… a localizer 468…”); 
Odometry information (see at least [105]: “Localization system 2210 also includes an odometry processor 2254b to process wheel data 2275 (e.g., wheel speed)”);
And simultaneous localization and mapping (see at least [0070]: “In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping (“SLAM”) or the like”).
While Levinson teaches sensing ultrasonic signals, Levinson does not teach sensing signals from a linear object. 	Further, while Levinson teaches carrying out a method of simultaneous localization and mapping (SLAM) on the basis of the ultrasonic signals, Levinson does not teach carrying out a method for simultaneous localization and mapping (SLAM) on the basis of the linear object and the ultrasonic signals; 
Finally, while Levinson teaches the usage of odometry information for simultaneous localization and mapping, Levinson does not teach correcting the position of the vehicle on the basis of odometry information by the simultaneous localization and mapping on the basis of the linear object.

Sensing ultrasonic signals from a linear object (see at least [0055]: “As shown in FIG. 2, the sonars 8 are mounted on both the right and left sides near the rear wheels of the vehicle 4 and emit ultrasonic waves therefrom in a left-right symmetrical direction, or in one of the left and right directions depending on the parking mode. As shown in FIG. 1, the sonar 8 includes an emission unit 8a that emits ultrasonic waves at a predetermined interval on the order of several milliseconds, for example, a reception unit 8b that receives the reflection waves from the parked vehicles 2 or the object 7, corresponding to the ultrasonic waves, and a position detection unit 8c that detects the position at which the object 7 exists based on the amount of time for the ultrasonic waves to make a round trip”. See further, Figure 2 and [0080]: “…the thus-specified linear object 7 is the curbstone 7a or the wall 7b”);
While Hiramaki does not teach carrying out a method for simultaneous localization and mapping, Hiramaki does teach the linear object and ultrasonic signals (see at least [0055]: “As shown in FIG. 2, the sonars 8 are mounted on both the right and left sides near the rear wheels of the vehicle 4 and emit ultrasonic waves therefrom in a left-right symmetrical direction, or in one of the left and right directions depending on the parking mode. As shown in FIG. 1, the sonar 8 includes an emission unit 8a that emits ultrasonic waves at a predetermined interval on the order of several milliseconds, for example, a reception unit 8b that receives the reflection waves from the parked vehicles 2 or the object 7, corresponding to the ultrasonic waves, and a position detection unit 8c that detects the position at which the object 7 exists based on the amount of time for the ultrasonic waves to make a round trip”. See further, Figure 2 and [0080]: “…the thus-specified linear object 7 is the curbstone 7a or the wall 7b”). Taken in combination with the teachings of Levinson, the combination teaches carrying out a method for simultaneous localization and mapping (SLAM) on the basis of the linear object and the ultrasonic signals. 
(see at least [0054]: “a route correction unit 10 that corrects the parking movement route”). Taken in combination with Levinson’s teachings, the combination teaches correcting the position of the vehicle on the basis of odometry information by the simultaneous localization and mapping on the basis of the linear object.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson to incorporate the teachings of Hiramaki because it would reduce storage and calculation load needed while improving efficiency (see at least: “For this reason, even if the driver of the vehicle changes the travel speed, for example, the amount of storage data does not change for each respective segment, and the calculation load does not increase. With this configuration, since the detection state of the object can be specified using the minimum necessary amount of reflection wave data, it is possible to obtain an efficient parking assistance device”).

Regarding claim 2, the combination of Levinson and Hiramaki teaches the method according to Claim 1.
Levinson further teaches sensing in the longitudinal direction of the vehicle (see at least [0068]: “…sensor field at the leading area in front of the vehicle… As shown, a more robust sensor field 302 is disposed at the rear of the vehicle…” See also [0069]: “Sensors 470 include… ultrasonic sensors (or any other acoustic energy-based sensor)”). 
Levinson does not teach sensing the linear object in the longitudinal direction of the vehicle comprises verifying the sensed ultrasonic signals as belonging to the linear object.
Hiramaki teaches wherein sensing the linear object comprises verifying the sensed ultrasonic signals as belonging to the linear object (see at least [0059]: In the present embodiment, the sonars 8, which are provided on the left and right of the vehicle 4, are used to determine whether the detected object 7 is the curbstone 7a or the wall 7b, for example, while the vehicle 4 is proceeding toward the target parking region 3. For this purpose, the following properties of the sonars 8 are used”). Taken in combination with Levinson, this teaches sensing the linear object in the longitudinal direction of the vehicle comprises verifying the sensed ultrasonic signals as belonging to the linear object.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson to incorporate the teachings of Hiramaki because it would reduce storage and calculation load needed while improving efficiency (see at least: “For this reason, even if the driver of the vehicle changes the travel speed, for example, the amount of storage data does not change for each respective segment, and the calculation load does not increase. With this configuration, since the detection state of the object can be specified using the minimum necessary amount of reflection wave data, it is possible to obtain an efficient parking assistance device”).

Regarding claim 3, the combination of Levinson and Hiramaki teaches the method according to claim 1 wherein a linear object in the longitudinal direction of the vehicle is sensed. 
Hiramaki further teaches sensing a plurality of linear objects (See at least Figure 2), and the method further comprises assigning the sensed ultrasonic signals to one of the linear objects (see at least [0059]: In the present embodiment, the sonars 8, which are provided on the left and right of the vehicle 4, are used to determine whether the detected object 7 is the curbstone 7a or the wall 7b, for example, while the vehicle 4 is proceeding toward the target parking region 3.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson to incorporate the teachings of Hiramaki because it would reduce storage and calculation load needed while improving efficiency (see at least: “For this reason, even if the driver of the vehicle changes the travel speed, for example, the amount of storage data does not change for each respective segment, and the calculation load does not increase. With this configuration, since the detection state of the object can be specified using the minimum necessary amount of reflection wave data, it is possible to obtain an efficient parking assistance device”).

Regarding claim 6, the combination of Levinson and Hiramaki teaches the method according to claim 1. 
Levinson further teaches determining odometry parameters of the vehicle (see at least [0105]: “Localization system 2210 also includes an odometry processor 2254b to process wheel data 2275 (e.g., wheel speed), vehicle model data 2213 and 3D map data 2222, among other optional data”). 

Regarding claim 7, the combination of Levinson and Hiramaki teaches the method according to claim 1. 
Levinson further teaches sensing in the longitudinal direction of the vehicle by at least one ultrasonic sensor (see at least [0068]: “…sensor field at the leading area in front of the vehicle… As shown, a more robust sensor field 302 is disposed at the rear of the vehicle…” See also [0069]: “Sensors 470 include… ultrasonic sensors (or any other acoustic energy-based sensor)”).
Levinson does not teach sensing a linear object in the longitudinal direction of the vehicle by at least one ultrasonic sensor.
Hiramaki teaches sensing a linear object by at least one ultrasonic sensor (see at least [0055]: “As shown in FIG. 2, the sonars 8 are mounted on both the right and left sides near the rear wheels of the vehicle 4 and emit ultrasonic waves therefrom in a left-right symmetrical direction, or in one of the left and right directions depending on the parking mode. As shown in FIG. 1, the sonar 8 includes an emission unit 8a that emits ultrasonic waves at a predetermined interval on the order of several milliseconds, for example, a reception unit 8b that receives the reflection waves from the parked vehicles 2 or the object 7, corresponding to the ultrasonic waves, and a position detection unit 8c that detects the position at which the object 7 exists based on the amount of time for the ultrasonic waves to make a round trip”. See further, Figure 2 and [0080]: “…the thus-specified linear object 7 is the curbstone 7a or the wall 7b”).
While Hiramaki does not teach sensing a linear object in the longitudinal direction of the vehicle by at least one ultrasonic sensor, the combination teaches the claimed invention. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson to incorporate the teachings of Hiramaki because it would reduce storage and calculation load needed while improving efficiency (see at least: “For this reason, even if the driver of the vehicle changes the travel speed, for example, the amount of storage data does not change for each respective segment, and the calculation load does not increase. With this configuration, since the detection state of the object can be specified using the minimum necessary amount of reflection wave data, it is possible to obtain an efficient parking assistance device”).

Regarding claim 8, the combination of Levinson and Hiramaki teach the method according to claim 1. 
Levinson further teaches a control device for a driving support system of a vehicle which is configured to:
Receive odometry information of the vehicle (See at least [0054]: “Further, bidirectional autonomous vehicle 130 may include an autonomous vehicle controller”. See further [0055]: “Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle. For example, consider that bidirectional autonomous vehicle 130 is traveling in the direction 119 in road network 110. A localizer (not shown) of autonomous vehicle controller…” See further [0105]: “Localization system 2210 also includes an odometry processor 2254b to process wheel data 2275 (e.g., wheel speed), vehicle model data 2213 and 3D map data 2222, among other optional data”).
And receive ultrasonic signals from at least one ultrasonic sensor of the driving support system (see at least [0069]: “Sensors 470 include… ultrasonic sensors (or any other acoustic energy-based sensor)… Further, sensors 470 may be configured to provide sensor data to components of autonomous vehicle controller…”).

Regarding claim 9, the combination of Levinson and Hiramaki teaches the control device according to claim 8.
Levinson further teaches a driving support system for a vehicle comprising a control device (see at least [0054]: “Further, bidirectional autonomous vehicle 130 may include an autonomous vehicle controller 147 that includes logic (e.g., hardware or software, or as combination thereof) that is configured to control a predominate number of vehicle functions, including driving control (e.g., propulsion, steering, etc.) and active sources 136 of light, among other functions”).

Regarding claim 10, the combination of Levinson and Hiramaki teaches the driving support system according to claim 9. 
Levinson further teaches a vehicle with a driving support system (see at least [0054]: “Further, bidirectional autonomous vehicle 130 may include an autonomous vehicle controller 147 that includes logic (e.g., hardware or software, or as combination thereof) that is configured to control a predominate number of vehicle functions, including driving control (e.g., propulsion, steering, etc.) and active sources 136 of light, among other functions”).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson and Hiramaki in view of Chung (US Patent No 20160011594 A1).
	
	Regarding claim 4, the combination of Levinson and Hiramaki teaches the method according to claim 3, wherein the sensed ultrasonic signals are verified as belonging to the linear object and/or the step of assigning the sensed ultrasonic signals to one of the linear objects. 
	The combination fails to teach wherein verifying the sensed ultrasonic signals as belonging to the linear object and/or the step of assigning the sensed ultrasonic signals to one of the linear objects comprises a determination of a Mahalanobis distance.
However, Chung teaches the use of a Mahalanobis distance to determine the class of an object (see at least [0070]: “The class properties of the training data in the 1D solution space are used to predict the class, that is the curb class and the non-curb data which the curb candidate belong to. The class of the curb candidate is calculated by a mahalanobis distances between each class and the curb candidate. Formula 12 represents the mahalanobis distances… Herein, μ.sub.c.sup.Φ and σ.sub.c.sup.Φ are the mean and the standard deviations, respectively, of the training data, the curb class and non-curb class, in the 1D solution space. FIG. 8 represents the mahalanobis distance between each class and the curb candidate. The curb candidate which has the smaller mahalanobis distance is extracted as the final curb. That is, if the mahalanobis distance of the curb class is smaller than the mahalanobis distance of the non-curb class, the curb candidate is classified as the curb class”). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson and Hiramaki to incorporate the teachings of Chung because it allows the determination of objects in semi-structured environments which might otherwise be prone to error, such as roads. (see at least: “Generally, the urban road environment is paved and curbs are the boundaries of the roads. These environments are defined as a semi-structured road environment. In the semi-structured road environment, there is little change of the road shape… The object of the invention is to solve the above problems and in particular, to provide a method for extracting a curb of a road using a laser range finder (LRF) capable of effectively extracting the curb using a single laser range finder in semi-structured road environments having uncertainty… According to the invention, it is possible to effectively extract the curb using a single laser range finder in semi-structured road environments. Also, it is possible to accurately localize the mobile robot using the extracted curb information, the differential global positioning system (DGPS) and the inertial measurement unit (IMU)”).

Regarding claim 5, the combination of Levinson and Hiramaki teaches the method according to claim 1, wherein a method for simultaneous localization and mapping is carried out. 
The combination fails to teach wherein carrying out a method for simultaneous localization and mapping comprises carrying out a Kalman filtering.
Chung teaches the method of carrying out a Kalman filtering in order to predict the position of a mobile robot, and carry out localization (see at least [0075]: “The position of the mobile robot is predicted by the incremental distance which is detected by the wheel encoder. In one example according to the present invention, the odometry information is applied to the Extended Kalman Filter, such that the position of the mobile robot is predicted. In the predicting process by Extended Kalman Filter, the state of the mobile robot and the error covariance of the odometry information are provided... Herein, if the available measurement value is provided to the Extended Kalman Filter from the sensor, an estimation step of the Extended Kalman Filter, that is, a location correction step of the method for localizing according to the present invention is conducted”).
While Chung does not teach wherein carrying out a method for simultaneous localization and mapping comprises carrying out a Kalman filtering, the combination of Levinson, Hiramaki, and Chung teaches the claimed invention.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson and Hiramaki to incorporate the teachings of Chung because it allows the determination of objects in semi-structured environments which might otherwise be prone to error, such as roads. (see at least: “Generally, the urban road environment is paved and curbs are the boundaries of the roads. These environments are defined as a semi-structured road environment. In the semi-structured road environment, there is little change of the road shape… The object of the invention is to solve the above problems and in particular, to provide a method for extracting a curb of a road using a laser range finder (LRF) capable of effectively extracting the curb using a single laser range finder in semi-structured road environments having uncertainty… According to the invention, it is possible to effectively extract the curb using a single laser range finder in semi-structured road environments. Also, it is possible to accurately localize the mobile robot using the extracted curb information, the differential global positioning system (DGPS) and the inertial measurement unit (IMU)”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kearns (US 20160188977 A1) teaches a mobile security robot which uses SLAM to navigate.
Niemz (US 9211912 B2) teaches a method and controller for calibrating an automatic parking aid. 
Yoon (US 9058521 B2) teaches a mobile robot which uses SLAM to navigate. 
Schneider (WO 2013072134 A1) teaches a method and device for automatically leaving a parking space. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 – 9 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/E.R.N./               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/              Supervisory Patent Examiner, Art Unit 3664